Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed March 21, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.

NOTICE OF ALLOWANCE
This action is in response to Applicant’s claim amendment filed February 25, 2022. Applicant has cancelled claims 6, 8, 25, and 27, and amended claims 1-2, 9-13, and 17.
Notice of Non-Compliance: Applicant’s amendment to the claims filed 02/25/2022 does not comply with 37 CFR 1.121(c) as failing to provide markings indicating that “(iii)” was changed to “(iii” in claim 1, line 5, relative to the immediate prior version of the claim. While it would be proper to reject entry of the present amendment for noncompliance, it is instead respectfully offered as a reminder that Applicant must comply with the requirements of when making amendments to the claims.


Examiner’s Amendment - Claims
	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Bryan Skelton, on July 29, 2022. Following entry of this amendment, claims 6-9, 18, 23, 25, 27, 31-32 are cancelled; claims 1-5, 10-17, 19-22, 24, 26, 28-30 are allowed.

	Claims 7, 9, 18, 23, 31-32 are cancelled.

	Claim 1 is rewritten as,
	A T or natural killer (NK) cell comprising a recombinant thrombopoietin receptor (TpoR) comprising:
	(i) a thrombopoietin receptor extracellular (EC) domain,
	(ii) a thrombopoietin receptor transmembrane (TM) domain, and
	(iii) an intracellular (IC) domain;
	wherein the IC domain is from a human growth hormone receptor or a human prolactin receptor.


	Claim 3 is rewritten as,
	The T or NK cell of claim 2 wherein the ligand is human thrombopoietin or a thrombopoietin receptor agonist.

	In claim 5, line 2, replace “and” with --or--.

	Claim 10 is rewritten as, 
	The T or NK cell of claim 1 having the TM sequence of SEQ ID NO: 3 or a variant thereof having at least 95% sequence identity to SEQ ID NO: 3 which binds a thrombopoietin receptor agonist.

	Claim 11 is rewritten as,
	The T or NK cell of claim 1, wherein the IC domain comprises the sequence of SEQ ID NO: 4 or a variant thereof having at least 95% sequence identity to SEQ ID NO: 4.

	Claim 12 is rewritten as,
	The T or NK cell of claim 1, wherein the TM domain comprises the sequence of SEQ ID NO: 3 or a variant thereof having at least 95% sequence identity to SEQ ID NO: 3, and
	wherein the IC domain comprises the sequence of SEQ ID NO: 4 or a variant thereof having at least 95% sequence identity to SEQ ID NO: 4.

	Claim 13 is rewritten as,
	The T or NK cell of claim 1 which comprises the sequence of SEQ ID NO: 8 or 9, or a variant thereof having at least 95% sequence identity to SEQ ID NO: 8 or 9 but retains the capacity to i) bind to human thrombopoietin or a human thrombopoietin receptor and ii) induce cell proliferation or survival.

	In claim 15, line 2, replace “(TIL)” with --(TIL),--.

	Claim 17 is rewritten as, 
	A nucleic acid encoding a recombinant thrombopoietin receptor (TpoR) comprising:
	(i) a thrombopoietin receptor extracellular (EC) domain,
	(ii) a thrombopoietin receptor transmembrane (TM) domain, and
	(iii) an intracellular (IC) domain;
	wherein the IC domain is from a human growth hormone receptor or a human prolactin receptor.

	Claim 19 is rewritten as,
	A vector comprising the nucleic acid of claim 17.

	Claim 20 is rewritten as,
	A method of making the T or NK cell of claim 1 comprising a step of introducing the nucleic acid of claim 17, or the vector of claim 19, into a T or NK cell.

	Claim 21 is rewritten as,
	A pharmaceutical composition comprising the T or NK cell of claim 1, or the vector of claim 19, together with a pharmaceutically acceptable carrier, diluent or excipient.

	Claim 22 is rewritten as,
	A method of in vivo cell expansion comprising: 
	administering the T or NK cell of claim 1, or the vector of claim 19, to a subject; and
	administering thrombopoietin or a thrombopoietin receptor agonist to the subject.

	Claim 24 is rewritten as,
	A method of adoptive cell therapy comprising administering the T or NK cell of claim 1, or the vector of claim 19, to a subject in need thereof.

	Claim 26 is rewritten as,
	A method of treating cancer comprising a step of administering the T or NK cell of claim 1 to a subject in need thereof.

	Claim 28 is rewritten as,
	The method of claim 24 comprising administering an effective amount of Eltrombopag to the subject.

	Claim 29 is rewritten as, 
	A method of in vitro or ex vivo expansion of the T or NK cell of claim 1 comprising contacting the T or NK cell of claim 1 with Eltrombopag.

	Claim 30 is rewritten as,
	A method of treating a cancer comprising administering a composition comprising the T or NK cell of claim 1 in combination with thrombopoietin or a thrombopoietin receptor agonist.



The following is an Examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest a recombinant thrombopoietin receptor wherein the intracellular domain of the thrombopoietin receptor is substituted for the intracellular domain from human growth hormone receptor or human prolactin receptor. US 2004/0091876 A1 to Yabuta discloses recombinant thrombopoietin receptors wherein the intracellular domain is derived from a different growth factor receptor. See paragraphs 27, 61-62; see also Figure 1. However, Yabuta does not teach that the intracellular domain is derived from human growth hormone receptor or human prolactin receptor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Election/Restrictions
The status of the restriction/election requirements over the instant application are as follows:
(1) Applicant elected with traverse the invention of Group I, drawn to a cell comprising a recombinant growth factor receptor (rGFR), nucleic acids and vectors encoding the rGFR, and a pharmaceutical composition thereof, in the reply filed on 05/10/2021. See group restriction requirement as set forth in the Office actions mailed 11/12/2020 and 06/18/2021. This restriction requirement is withdrawn.
(2) Applicant elected with traverse the species of a T cell, as the cell type, in the reply filed on 05/10/2021. See Requirement for Restriction/Election mailed 11/12/2020. This restriction requirement is withdrawn.
(3) Applicant elected with traverse the species of SEQ ID NO: 5, as the amino acid sequence of the recombinant growth factor receptor (rGFR), in the reply filed on 05/10/2021. See Requirement for Restriction/Election mailed 11/12/2020. This restriction requirement is modified as follows. By entry of the above Examiner’s amendment, non-elected SEQ ID NOs: 8-9 are rejoined, and the restriction requirement between SEQ ID NOs: 5, 8-9 is withdrawn. However, SEQ ID NOs: 1, 6-7, and 10 have not been rejoined, and therefore the restriction requirement is maintained over SEQ ID NOs: 1, 6-7, and 10.

Applicant is reminded of the following:
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Priority
	This application is a National Stage of International Application No. PCT/GB2016/053949 filed December 15, 2016, claiming priority based on United Kingdom Patent Application No. GB1522097.3 filed December 15, 2015. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
	Applicant’s foreign priority document GB1522097.3 filed December 15, 2015 does not provide written support for (1) SEQ ID NOs: 5-11 and (2) the human thrombopoietin receptor (c-mpl) EC domain having a F104S mutation. Support for said subject matter can be found in Applicant’s International Application No. PCT/GB2016/053949 filed December 15, 2016, published as WO 2017/103596 A1. 

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 12/06/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
	Double Patenting: In particular, the provisional double patenting rejection of the instant claims over the copending claims of Application No. 17/124,922 is withdrawn because the instant application 16/061,435 has an earlier effective filing date (taking into account any benefit claim under 35 U.S.C. 120, 121, 365(c), or 386(c) ), as instructed in MPEP 804.

	Specification Amendments - Not Entered
	Applicant’s amendment to the specification filed 02/25/2022 is not entered for non-compliance with 37 CFR 1.121(b), as follows:
	The amendment fails to provide markings indicating all of the changes that have been made relative to the previous version of the specification, as required by 37 CFR 1.121(b). 
	In addition, Applicant should not refer to the specification as published to identify the location of an amendment. Amendments are made to the specification as filed. Amendments are not made to the specification as published. In this case, the specification as filed does not have paragraph numbers, and therefore Applicant should identify the location of any amendment by page and line number per the requirements of 37 CFR 1.121(b)(1)(i).
	While it would be proper to reject entry of the present amendment for noncompliance, it is instead respectfully offered as a reminder that Applicant must comply with the requirements of 37 CFR 1.121(b) when making amendments to the specification.
	Notice of New Matter: It is noted that if Applicant’s amendment to the specification filed 02/25/2022 was entered, the amendment would be objected to under 35 U.S.C. 132(a) as introducing new matter into the disclosure, as follows:
Paragraph 133 of the specification as published in US 2020/0263130 A1 corresponds to page 17, lines 24-32. Applicant’s amendment, if entered, would have changed “4 µg/ml polybrene” to “4 pg/ml polybrene”. This amendment would be considered new matter as changing the concentration of polybrene by an order of magnitude of 10-6. This issue appears to be the result of Applicant’s failure to realize that amendments are made to the specification as filed and not to the specification as published, as discussed above.

Interview Summary
	This Office action includes an attached interview summary.

Conclusion
	Claims 1-5, 10-17, 19-22, 24, 26, 28-30 are allowed. Claims 6-9, 18, 23, 25, 27, 31-32 are cancelled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633